Citation Nr: 0803659	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-28 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bipolar II disorder with secondary drug abuse, prior to 
April 10, 2003.

2.  Entitlement to a rating in excess of 50 percent for 
bipolar II disorder with secondary drug abuse, for the period 
from April 10, 2003 to October 28, 2005.

3.  Entitlement to a rating in excess of 70 percent for 
bipolar II disorder with secondary drug abuse, from October 
28, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to October 
1972.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a November 2002 rating decision in which 
the RO granted service connection for bipolar 2 disorder 
previously called personality disorder and assigned an 
initial 30 percent rating, effective April 28, 1994.  The 
veteran filed a notice of disagreement (NOD) with the initial 
rating assigned in June 2003.  

In a June 2004 rating decision, the RO recharacterized the 
veteran's service-connected psychiatric disability as bipolar 
II disorder with secondary drug abuse and assigned a 50 
percent rating, effective April 10, 2003;the RO issued a 
statement of the case (SOC) reflecting partial grant of the 
veteran's claim the same month.  The veteran filed a VA Form 
9 (Appeal to the Board of Veterans' Appeals) in July 2004.  
In September 2005, The RO issued a supplemental SOC (SSOC) 
reflecting continuation of the initial 30 percent rating for 
the period prior to April 10, 2003 and the 50 percent rating 
from April 10, 2003, In a December 2005 rating decision, the 
RO continued the initial 30 percent rating prior to April 10, 
2003, and the 50 percent rating assigned from April 10, 2003 
to October 28, 2005, and assigned a 70 percent rating, 
effective October 28, 2005, for bipolar II disorder with 
secondary drug abuse as reflected in an SSOC issued the same 
month and later resent in March 2006.  The RO issued 
additional SSOCs in February and June 2007.

Because the appeal initially arose from a request for higher 
initial rating following a grant of service connection, the 
Board characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  Moreover, although the RO assigned higher 
ratings from April 10, 2003 and from October 28, 2005, as 
higher ratings at each stage are available, and the veteran 
is presumed to seek the maximum available benefit, the Board 
has characterized the appeal as encompassing all three issues 
set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 
35, 38 (1993).

As a final preliminary matter, the Board notes that, in June 
2007, the veteran filed an NOD with a rating decision issued 
earlier that month, in which the RO, inter alia, denied the 
veteran's claims for service connection for hepatitis C, for 
spinal stenosis (claimed as hip and back injuries), and for 
post-traumatic stress disorder (PTSD), as well as a claim for 
a total disability rating based on individual unemployability 
(TDIU).  The RO issued an SOC in July 2007.  Since the time 
for filing an appeal has not yet expired, the only matters 
now in appellate status are those for higher ratings for 
service-connected psychiatric disability.

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In his July 2004 VA Form 9, the veteran indicated that he 
desired either a hearing before the Board at the RO (that is, 
a Travel Board hearing) or a video conference hearing before 
a Veterans Law Judge (VLJ), whichever was faster.  
Subsequently, the veteran's hearing request was reiterated by 
his representative in a July 2007 statement.

The veteran was scheduled for a Travel Board hearing on 
September 14, 2007, but failed to appear.  The same day, his 
representative asked that the veteran be rescheduled for 
another Travel Board hearing.  In January 2007, the 
undersigned VLJ granted the veteran's motion to reschedule a 
hearing before a VLJ, due to scheduling conflict, finding 
that the veteran had shown good cause for postponement of his 
previously scheduled Board hearing.  See 38 C.F.R. § 20.704 
(2007).  Since ROs schedule Travel Board and video conference 
hearings between the RO and the Board, a remand of these 
matters to the RO is warranted.  See, e.g., 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2007).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for 
either a Travel Board or a video 
conference hearing before a Veterans Law 
Judge, in accordance with his July 2004 
request.  The RO should notify the 
veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



